Registration No.333-159896 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MULTIPLAYER ONLINE DRAGON, INC. (Name of small business issuer in its charter) Nevada (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) 12F World Trade Centre Business Filings Incorporated No. 25 Tongxing Street 6100 Neil Road, Suite 500 Zhongshan District, Dalian Reno, Nevada 89511 People’s Republic of China116001 (800) 550-6724 (86) 411-3966-9257 (Address and telephone number of (Name, address and telephone registrant’s executive office) number of agent for service) Copies to: The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903
